UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-6481



JOSEPH RONALD GORE,

                                           Petitioner - Appellant,

          versus

RONALD J. ANGELONE, Director, Virginia Depart-
ment of Corrections,

                                            Respondent - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Robert G. Doumar, Senior District
Judge. (CA-95-769)


Submitted:   September 5, 1996        Decided:   September 17, 1996


Before WIDENER and WILKINS, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.

Dismissed by unpublished per curiam opinion.


Joseph Ronald Gore, Appellant Pro Se. John H. McLees, Jr., OFFICE
OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court's order denying

relief on his 28 U.S.C. § 2254 (1988), amended by Antiterrorism
and Effective Death Penalty Act of 1996, Pub. L. No. 104-132, 110

Stat. 1214, petition. We have reviewed the record and the district

court's opinion accepting the recommendation of the magistrate

judge and find no reversible error. Accordingly, we deny a certif-

icate of probable cause to appeal; to the extent that a certificate

of appealability is required, we deny such a certificate. We dis-
miss the appeal on the reasoning of the district court. Gore v.

Angelone, No. CA-95-769 (E.D. Va. Mar. 11, 1996). We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.




                                                         DISMISSED




                                  2